Exhibit 10.2





AMENDMENT NO. 9 TO LEASE



This AMENDMENT NO. 9 TO LEASE (“Amendment No. 9”), effective as of March 31,
2020, (“Amendment No. 9 Effective Date”) is entered into by and between NXP USA,
Inc. (formerly FREESCALE SEMICONDUCTOR, INC.), a Delaware corporation and 100%
affiliated company of NXP Semiconductors N.V. (“Landlord”), and EVERSPIN
TECHNOLOGIES, INC., a Delaware corporation (“Tenant”), with reference to the
following facts:




A.Landlord and Tenant are parties to that certain Lease dated as of June 5, 2008
(“Original Lease”), as amended by Amendment No. 1 to Lease executed by Tenant on
February 2, 2009 (“Amendment No. 1”), Amendment No. 2 to Lease dated March 1,
2010 (“Amendment No. 2”), Amendment No. 3 to Lease dated July 20, 2011
(“Amendment No. 3”), Amendment No. 4 to Lease dated June 10, 2014 (“Amendment
No. 4”), Amendment No. 5 dated January 13, 2017 (“Amendment No. 5”), Amendment
No. 6 dated October 31, 2017 (“Amendment No. 6”), Amendment No. 7 dated August
2, 2018 (“Amendment No. 7”), and Amendment No. 8 dated November 30, 2019
(“Amendment No. 8”), (the Original Lease, as amended by Amendment No. 1,
Amendment No. 2, Amendment No. 3, Amendment No. 4, Amendment No. 5, Amendment
No. 6, Amendment No. 7, and Amendment No. 8, is referred to as the “Lease”),
pursuant to which Landlord leases to Tenant certain space (“Premises”) located
at 1300 North Alma School Road, Chandler Arizona as further described in the
Lease.



B.As of the Amendment No. 9 Effective Date, the parties desire to amend the
Lease to extend the Term.





NOW, THEREFORE, in consideration of the above recitals which are hereby
incorporated herein, the mutual covenants and conditions contained herein and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant agree, effective as of the Amendment No. 9
Effective Date, to amend the Lease as follows:



1.Term. Section 2 of the Lease (as modified by Amendment No. 8) is deleted in
its entirety and replaced with the following:

“A. The term of this Lease shall commence on June 5, 2008 (the “Commencement
Date”) and end on January 31, 2023 (the “Term”). Tenant will continue processing
on Landlord’s tool, FJ01PVS. In the event the Landlord elects to terminate
Tenant’s use of the FJ01PVS, the Landlord will give Tenant six (6) months prior
written notice.”





2.Exhibit E. For consideration in part of this Amendment No. 9, Landlord will
provide Tenant with discounted Lease Fixed Rent starting February 1, 2021
through the end of the Lease Term. Should the Lease be further extended, the
Landlord does not commit to continue the Fixed Rent discount. Exhibit E to the
Lease (as modified by Amendment No. 5) is deleted in its entirety and replaced
with the new Exhibit E as attached hereto as Schedule 1 to this Amendment No. 9.
3.Exhibit J. Exhibit J to the Lease (as modified by Amendment No. 8) is deleted
in its

--------------------------------------------------------------------------------

entirety and replaced with the new Exhibit J as attached hereto as Schedule 2 to
this Amendment No. 9.
4.Brokers. Tenant hereby represents to Landlord that Tenant has dealt with no
broker in connection with this Amendment No. 9. Tenant agrees to indemnify and
hold Landlord harmless from all claims of any brokers claiming to have
represented Tenant in connection with this Amendment No. 9. Landlord



--------------------------------------------------------------------------------

agrees to indemnify and hold Tenant harmless from all claims of any broker
claiming to have represented Landlord in connection with this Amendment No. 9.


5.Miscellaneous. This Amendment No. 9 sets forth the entire agreement between
the parties with respect to the matters set forth herein. There have been no
additional oral or written representations or agreements. Except as herein
modified or amended, the provisions, conditions and terms of the Lease shall
remain unchanged an in full force and effect. In the case of any inconsistency
between the provisions of the Lease and this Amendment No. 9, the provisions of
this Amendment No. 9 shall govern and control. Each signatory of this Amendment
No. 9, represents hereby that he or she has the authority to execute and deliver
the same on behalf of the party hereto for which such signatory is acting. This
Amendment No. 9 may be executed in multiple counterparts each of which is deemed
an original but together constitute one and the same instrument. This Amendment
No. 9 may be executed in so-called "PDF" format, and each party has the right to
rely upon a PDF counterpart of this Amendment No. 9 signed by the other party to
the same extent as if such party had received an original counterpart.







IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment No. 9.



LANDLORD:



NXP USA, INC.

a Delaware corporation



By: By:      



Name: Its: Date:

Katherine Haight

Graphic [mram-20200630xex10d2001.jpg]

Authorized Representative May 7, 2020

Name: Its: Date:

Mark Kroeker

Authorized Representative

May 7, 2020

Graphic [mram-20200630xex10d2002.jpg]









TENANT:



EVERSPIN TECHNOLOGIES, INC.,

a Delaware corporation



By:



Name: Its: Date:

Matthew Tenorio

Corporate Controller and Interim CFO

May 11, 2020



--------------------------------------------------------------------------------

Schedule 1



EXHIBIT E

Fixed Rent Chart



The Fixed Rent is:



Premises

Rentable Square Feet

Annual Fixed Rent as of

3/31/2020

Monthly Fixed Rent as of

3/31/2020

Annual Fixed Rent beginning

6/7/2020

Monthly Fixed Rent beginning

6/7/2020

Annual Fixed Rent beginning

2/1/2021

Monthly Fixed Rent beginning

2/1/2021

Office Space (M and N Building)

1,484

$43933.80

$3,661.15

$45,691.20

$3807.60

$38,565.36

$3,213.78

Fab Space (A Building)

10,012

$879,964.08

$73,330.34

$915,162.60

$76,263.55

$772,434.60

$64,369.55

Total

11,496

$923,897.88

$76,991.49

$960,853.80

$80,071.15

$810,999.96

$67,583.33



--------------------------------------------------------------------------------

Schedule 2



EXHIBIT J

Additional Rent @ Up to 75wspw MRAM Module Equivalent



Manufacturing Services



1.

Manufacturing consumables

$7,337.57/mo



Includes:

-
Bulk gases and chemicals for up to 75wspw MRAM Module equivalent.

Bulk gases are: Oxygen, nitrogen, helium, argon and hydrogen supplied from
factory bulk delivery systems to Tenant-owned equipment.

Bulk Chemicals are: Sulfuric acid, hydrogen peroxide, hydrochloric acid,
ammonium hydroxide, hydrofluoric acid, isopropyl alcohol, tetramethylammonium
hydroxide, PGMEA, ACT930, EKC830, PLA224 slurry, SS2SE slurry, W2000b slurry,
NOE, Ethylene glycol, Super-Q and NMP supplied from factory bulk delivery
systems to Tenant-owned equipment

-
NXP to notify Everspin within 72 hours of detection of any excursion in bulk
gases or chemicals.
-
Additional Rent will be pro-rated for consumption exceeding 75wspw MRAM Module
equivalent.



2.

Manufacturing support services

$23,901/mo



Includes:

-Sustaining support for factory manufacturing execution, equipment integration
and analysis systems in CH-FAB

Note: Sustaining support does not include Tenant's use of factory manufacturing
execution, equipment integration and analysis software.

-Chandler Analytical Lab services (PALAZ TEM, SEM, etc. Maximum 42 samples/mo.)


-Failure analysis services provided by Global Yield and Device Lab (Maximum 4
samples/mo.)

-Tenant may requisition incidental (“open stock”) equipment parts and supplies
from CH-FAB with a total value not to exceed $1,500 per month at no charge.

“Open stock” items are: Tubing, tie wraps, fittings, valves, terminals, fuses,
wire

connectors, screws, heal shrink tubing, washers, nuts, bolts, retaining rings,
silencers/mufflers, filter regulators, O-rings.



3.

Items not included:

Tenant Expense



-Use of factory manufacturing execution, equipment integration and analysis
software
-Maintenance of Tenant-owned equipment
-Shipping costs
-Parts ordering and stocking
-Operator staffing to run Tenant-owned tools
-Specialty gases and chemicals that are not provided as part of factory bulk
delivery systems
-Product or package reliability, stress or failure analysis services or support
-Services performed by CH-FAB machine shop
-References to wafer quantities in this exhibit do not constitute a capacity
commitment by Landlord
-From time to time, and for the purposes of efficient repair or maintenance of
tools and equipment on Premises, the Tenant may request to procure goods or
services from Landlord, whether

provided or performed by Landlord or Landlord’s vendor. In such an event,
Landlord will invoice Tenant cost plus 10%. Tenant acknowledges services
performed by a Landlord vendor which result in damage to Tenant’s property are
not caused by Landlord, and therefore, Landlord is not liable for any such
damages. The foregoing statement does not represent a commitment by the

Landlord to support the repair or maintenance of Tenant’s tools and equipment on
the Premises.”





The rate for each of the above items will increase on June 7, 2020 (and each
anniversary thereafter) of the Lease Term by an amount equal to four percent
(4.0%) of the rate for such item for the preceding period.



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------